PCIJ_A_18_SinoBelgianTreaty_BEL_CHN_1929-05-25_ORD_01_DI_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N* 18/19

RECUEIL DES ARRETS

AFFAIRE RELATIVE A LA DENONCIATION DU
TRAITE SINO-BELGE DU 2 NOVEMBRE 1865

AFFAIRE RELATIVE A L'USINE
DE CHORZOW (INDEMNITÉS)

ORDONNANCES DU 25 MAI 1929

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE

SERIES A—Nos. 18]19

COLLECTION OF JUDGMENTS

DENUNCIATION OF THE TREATY
OF NOVEMBER 2nd, 1865, BETWEEN CHINA
AND BELGIUM.

CASE CONCERNING THE FACTORY
AT CHORZOW (INDEMNITIES).

ORDERS OF MAY 25th, 1920.

LEYDE .
SOCIETE D’EDITIONS
A. W. SIJTHOFF

19290

_ LEYDEN
A. W. SIJTHOFFS
PUBLISHING .COMPANY
1929

 
ORDER
MADE ON MAY 25th, 1929.

SIXTEENTH (EXTRAORDINARY) SESSION. |

Before:

MM. ANZILOTTI, President,
HUBER, Vice-President,
LODER,

NYHOLM,

DE BUSTAMANTE, -
ALTAMIRA, . >» Judges,.
Opa,

PESs6A, |
HUGHES,

BEICHMANN,
NEGULESCO, Deputy- Judges.

i

CASE CONCERNING THE -DENUNCIATION BY CHINA OF THE

TREATY OF NOVEMBER 2nd, 1865, BETWEEN CHINA AND BELGIUM.

THE COURT,

composed as above,
after deliberation,
makes the following Order :

The Permanent Court of International Justice,

Having regard to Article 48 of the Statute of the Court ;

Having regard to Article 61 of the Rules of Court ;

Having regard to Article 28 of the Rules of Court ;

Having regard to the Application instituting proceedings
dated November 25th, 1926, filed with the Registry of the
Court on November 26th, ‘1926, on behalf of the Belgian
Government and submitting to the Court a case. concerning

1929.
May 25th.
File E. c. IX.
CHINA—BELGIUM.—ORDER OF COURT (MAY 25th, 1929) 6

the denunciation by the Chinese Government of the Treaty
concluded on November 2nd, 1865, between Belgium and
China ;

Having regard to the Orders made by the President of the
Court in this case on January 8th and February r5th, 1927;

Having regard to the Orders made by the Court on June 18th,
1927, February 21st and August 13th, 1928;

Whereas, by a decision dated December 14th, 1926, the
President of the Court, in virtue of the powers conferred
upon him by Article 33 of the Rules of Court, fixed Wednes-
day, January 5th, 1927, as the date of expiration of the time
allowed for the filing of the Case by the Applicant, and this
Case was in effect filed within the time thus fixed ;

Whereas the Court, by its Order of August 13th, 1928,
decided, after several extensions of the times, finally to fix
as follows the subsequent time limits for the written pro-
ceedings in the case between Belgium and China concerning
the abrogation by China of the Sino-Belgian Treaty of Novem-
ber 2nd, 1865:

for the Counter-Case, by the Respondent,
| Friday, February 15th, 1929;
for the Reply, by the Applicant,
Monday, April ist, . 1929 ;
for the Rejoinder, by the Respondent,
Wednesday, May 15th, 1929 ;

Whereas, by a letter dated February 13th, 1929, registered
with the Registry of the Court on the following February
14th, the Agent of the Belgian Government before the Court
in the suit requested the Registrar to inform the Court that
the dispute between Belgium and China was practically settled
by the conclusion of a preliminary treaty signed at Nanking
on November 22nd, 1928, the ratification of which treaty
would shortly take place, and that accordingly the Govern-
ment of His Majesty the King of the Belgians withdrew the
action brought by the Application of November 25th, 1926,
and asked that the said action should be removed from the
Court’s list ;

Whereas, according to the ‘terms of another letter, dated
March 4th, 1929, the Agent for the Belgian Government
CHINA—BELGIUM.—ORDER ,OF COURT (MAY 25th, 1929) 7

informed the Registrar of the Court that the preliminary
treaty of November 22nd, 1928, above mentioned had then
been ratified ; ;

Whereas the request made by the Belgian Government on
February 13th, 1929, was submitted to the President of the
Court, the latter not being in session at the time in question ;
as the President decided to leave it to the Court itself offi-
cially to record at the present session the fact that Belgium
intended to break off the proceedings instituted by her against
China; and as this decision was conveyed to the Belgian
Government by a letter addressed on February 26th, 1929, by
the Registrar to that Government’s Agent before the Court ;

Whereas the letter of the Belgian Government’s Agent to
the Registrar of February 13th, 1929, and the letter of the
Registrar to the Belgian Government’s Agent of February 26th,
1929, were duly communicated to the Chinese Government
through the Chinese Legation at The Hague, which confined
itself to an acknowledgment of receipt ;

Considering that the Chinese Government, the Respondent
in the suit in question, has never taken any proceeding in
the suit before the Court ;

Considering that, consequently, there is nothing to prevent
the unilateral withdrawal of the suit by the Belgian Govern-
ment, the Applicant in the case;

Considering that, in these circumstances, the request of the
latter Government, to the. effect that the case be removed
from the Court’s list of cases, should be complied with ;

THE Court,

Records the fact that the Government of His Majesty the
King of the Belgians intends to break off the action brought
by it against the Government of the Republic of China by
the Application instituting proceedings dated November 25th,
1926 ;

Declares that the proceedings begun in regard to the said
suit are thus terminated ;

Instructs the Registrar to cause the said suit to be removed
from the Court’s list of cases.
CHINA—BELGIUM.—ORDER OF COURT (MAY 25th, 1929) 8

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-fifth day
of May, nineteen hundred and twenty-nine, in four copies,
one of which is to be deposited in the archives of the Court,
and the others to bé forwarded to the Government of China,
to the Government of Belgium and to the Secretary-General
of the League of Nations respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) A. HAMMARSKJOLD,
Registrar.
